Citation Nr: 0909448	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.

3.  Entitlement to service connection for heart problems and 
hypertension, claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for circulation 
problems affecting the right side and legs, claimed as 
secondary to diabetes mellitus.  

5.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus.  

6.  Entitlement to service connection for eye problems, 
claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) listed above.  

In September 2008, the Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  


FINDINGS OF FACT

1.  The Veteran's active military service did not include 
service in the Republic of Vietnam during the Vietnam era, 
and he was not otherwise engaged in combat with the enemy 
during his active military service.

2.  The Veteran has provided only one credible, in-service 
stressor but he has not provided sufficient information 
regarding whether his response to the stressor involved 
intense fear, helplessness, or horror; nor has the Veteran 
provided credible supporting evidence that the other claimed 
in-service stressors actually occurred.

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's diabetes 
mellitus is etiologically related to his active military 
service, including exposure to Agent Orange or other 
herbicides.  

4.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has heart problems and hypertension that are due to any 
incident or event in military service, or aggravated by, 
proximately due to, or the result of a service-connected 
disability.  

5.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has circulation problems affecting the right side and legs 
that are due to any incident or event in military service, or 
aggravated by, proximately due to, or the result of a 
service-connected disability.  

6.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has erectile dysfunction that is due to any incident or event 
in military service, or aggravated by, proximately due to, or 
the result of a service-connected disability.  

7.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has eye problems that are due to any incident or event in 
military service, or aggravated by, proximately due to, or 
the result of a service-connected disability.  




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2008).  

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed that diabetes 
mellitus was incurred during military service or as a result 
of exposure to herbicide agents therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  

3.  Heart problems and hypertension were not incurred in or 
aggravated by active military service, to include aggravated 
by, proximately due to, or the result of a service-connected 
disability; nor may it be presumed that cardiovascular 
disease, including hypertension, was incurred in military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

4.  Circulation problems affecting the right side and legs 
were not incurred in or aggravated by active military 
service, to include aggravated by, proximately due to, or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).  

5.  Erectile dysfunction was not incurred in or aggravated by 
active military service, to include aggravated by, 
proximately due to, or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).  

6.  Eye problems were not incurred in or aggravated by active 
military service, to include aggravated by, proximately due 
to, or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in February 2005 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
service connection and secondary service connection claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  Although no longer required, the Veteran was also 
asked to submit evidence and/or information in his possession 
to the AOJ.

To whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board  finds that, since the claims herein are 
being denied, such issues are moot and there is no prejudice 
to the Veteran in proceeding with the present decision.  

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from January 1999 to 
April 2006, as well as various medical records from a private 
physician who treated the Veteran in 1999.  Significantly, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d) (2008).  In addition, the law provides 
that, where a veteran served ninety days or more of active 
military service, and certain chronic diseases become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  

PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2008); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV or the American Psychiatric Associations' Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994), 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this case, the Veteran is not claiming, nor does the 
evidence show, that he was engaged in combat with the enemy 
while in service.  Instead, the Veteran asserts that he was 
exposed to many non-combat related stressful events during 
his military service, including unloading body bags that 
contained dead Vietnam soldiers.  The Veteran has 
specifically asserted that, during his service as the ground 
crew chief at Travis Air Force Base, CA, he was responsible 
for performing all routine ground crew duties, as well as 
occasionally unloading body bags from aircraft that were 
returning from Vietnam.  At the September 2008 hearing, the 
Veteran testified that he also loaded the aircraft with 
barrels of the herbicide Agent Orange and cleaned spills when 
the barrels ruptured.  The Veteran has also asserted that he 
was crew chief of an aircraft C-131, on which he flew into 
Vietnam at least seven different times and always stayed 
overnight.  He testified that the purpose of these flights 
was to ship supplies to Vietnam and transport personnel back 
to the States.  

Review of the record reveals the Veteran has been diagnosed 
with PTSD.  See March 2006 statement of treatment from 
W.C.R., R.N.; see also VA outpatient treatment records dated 
March 2005 to April 2006.  The Board notes the diagnosis was 
rendered based upon the Veteran's report of stressful events 
in service, namely his report of transporting dead bodies 
from Vietnam.  Therefore, because the Veteran did not serve 
in combat with the enemy, the controlling issue in this case 
is whether there is independent, credible supporting evidence 
to corroborate the Veteran's statements as to the occurrence 
of the claimed stressors.  See Doran, supra; 38 C.F.R. 
§ 3.304(f).  In this context, the Board notes that, although 
the credible supporting evidence need not be service 
department evidence, service department records cannot 
contradict the Veteran's testimony regarding in-service 
stressors.  Id.

In support of his claim, the Veteran submitted an October 
2008 lay statement from D.V., a retired Major in the U.S. Air 
Force, which states that it is possible for and frequently 
happened that a ground crew chief took a flight into Vietnam, 
as verbal permission from the aircraft commander was all that 
was needed, and that a ground crew chief would have been 
involved in the unloading of casualties from Vietnam in 1968, 
especially if things were busy.  While Major D.V. did not 
state that he personally knew the Veteran, he stated that he 
served in the Republic of Vietnam and was stationed at Travis 
AFB from March 1968 to March 1969.  

The evidentiary record also contains an August 2008 statement 
from an archivist at the Air Force Historical Research 
Agency, which states that flight manifests were not kept by 
the U.S. Air Force and that unit histories from Military 
Airlift Wings that operated in and out of Vietnam did not 
include the type of passengers or cargo carried on regularly 
scheduled flights.  The archivist noted, however, that C-141 
aircraft are known for bringing back the dead from Vietnam, 
specifically Tan Son Nhut Airfield in Saigon, and flown 
directly to Travis AFB where they were sent to their final 
destinations.  

The Board finds that the October 2008 lay statement from 
Major D.V., and the August 2008 statement from the Air Force 
Historical Research Agency, corroborate the Veteran's report 
of unloading body bags from aircraft that was returning from 
Vietnam.  However, as to the Veteran's assertion that he flew 
into Vietnam on at least seven occasions and participated in 
transporting dead bodies back from Vietnam, the Board finds 
the evidence of record preponderates against such a finding.  
In this context, the Board notes the service department has 
verified that the Veteran did not have any service in the 
Republic of Vietnam, and his service personnel records 
reflect that he remained at Travis AFB in California 
throughout his active military service.  There is no other, 
independent evidence of record which suggests that the 
Veteran flew into Vietnam or transported dead bodies back 
from Vietnam.  In this regard, the Board finds especially 
probative the lack of information regarding the Veteran's 
claimed temporary flight duty assignments, as changes in his 
duty assignment would likely be reflected in his personnel 
records.  The Board also finds probative that, despite the 
Veteran's report of flying into Vietnam at least seven times 
and staying overnight, he did not provide details as to where 
he flew into and slept in Vietnam.  

Therefore, the Board finds there is independent evidence 
which suggests it is likely the Veteran unloaded body bags 
from aircraft that were returning from Vietnam.  There is, 
however, no credible, independent evidence of record which 
shows the Veteran flew into Vietnam or transported dead 
bodies back from Vietnam.  Therefore, the Board finds that, 
in evaluating whether the Veteran has a diagnosis of PTSD, 
only the former is considered a credible, in-service 
stressor.  

In this context, the Board notes that the veteran's current 
diagnosis of PTSD is based upon stressors which have either 
been contradicted by evidence from the service department or 
have not been corroborated by independent, credible evidence.  
The March 2006 statement of treatment is considered the most 
competent and probative evidence of record as to the 
Veteran's PTSD diagnosis, as the statement noted the 
Veteran's military history and post-service symptoms and 
provided diagnoses associated therewith.  The statement was 
also written by a Registered Nurse and PTSD case manager, and 
was also reviewed by a physician.  

However, the Board notes that the March 2006 PTSD diagnosis 
was rendered based upon the Veteran's report of participating 
in the airlift transportation of deceased military personnel 
from Vietnam for a two and a half year period.  At that 
examination, the Veteran reported that he became overwhelmed 
with accompanying body bags, which often contained only body 
parts.  He also reported that he and his crew were vulnerable 
to deadly mortar and artillery attacks when they loaded the 
body bags at air bases in Vietnam.  The Veteran reported that 
his current symptoms were exacerbated by the Word Trade 
Center attack in September 2001, and that he associates that 
disaster with the Vietnam airbase attacks he experienced.  

It appears that the PTSD diagnoses contained in the record 
are based upon the Veteran's report of participating in 
transporting dead bodies back from Vietnam for two and a half 
years.  See VA outpatient treatment records dated January 
1999 to April 2006; see also March 2006 statement of 
treatment.  As noted, the Veteran's report of transporting 
bodies back from Vietnam is contradicted by the evidence 
received from the service department that the Veteran did not 
have any service in the Republic of Vietnam and the Veteran 
has not provided any other independent, credible evidence 
which corroborates his report.  Therefore, the diagnoses of 
PTSD contained in the evidentiary record are not considered 
valid diagnoses on which a claim of service connection may be 
granted.  

The Board has considered whether the Veteran's report of 
unloading dead bodies from aircraft returning from Vietnam is 
sufficient on which to base a valid diagnosis of PTSD.  
However, the Board notes that, in detailing his experiences 
while unloading bodies from aircraft, the Veteran has not 
reported how often he was required to perform this particular 
duty, as it was not routine; nor has he reported that his 
response involved intense fear, helplessness, or horror.  The 
Veteran has asserted that he was sick to his stomach and had 
bad dreams; however, he reported that he experienced these 
symptoms after flying on aircraft with the bodies, which has 
not been corroborated.  In sum, the Board finds the Veteran's 
report of unloading body bags from aircraft returning from 
Vietnam is not considered a traumatic event as defined by 
DMS-IV and apparently was not considered so by the mental 
health treaters.  The Veteran has not provided any evidence 
which shows his response to unloading body bags, alone, 
involved intense fear, helplessness, or horror.  Therefore, 
the Veteran does not have a current diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) or DSM-IV.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In summary, the Board finds the Veteran has not provided 
credible evidence of the in-service stressor that supported 
the diagnosis of PTSD given him.  He has not otherwise 
provided evidence of an in-service stressful event to which 
his response involved intense fear, helplessness, or horror; 
nor has he provided independent, credible evidence to 
corroborate his non-combat related stressors.  In making this 
determination, the Board is not questioning the Veteran's 
competence to report these incidents; however, as noted, the 
Veteran's testimony, alone, cannot establish the occurrence 
of a non-combat stressor.  See Dizoglio, supra.  The Board 
concludes that he has not provided credible corroboration of 
in-service stressor, and his claim must be denied.  

Based upon the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the Veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra.

Diabetes Mellitus

The Veteran is seeking service connection for type II 
diabetes mellitus, claimed as due to herbicide exposure in 
Vietnam.  

The law provides that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The law further provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f). 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See e.g., Notices, 68 Fed. Reg. 
27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. 
Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal 
Circuit Court has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the Veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), 
or otherwise establish a causal nexus between his currently 
claimed disability and service.  See Brock, 10 Vet. App. at 
162.

In this case, review of the record reveals the Veteran was 
diagnosed with diabetes mellitus in June 2003.  As diabetes 
mellitus is one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e), the remaining inquiry is whether the Veteran 
served in the Republic of Vietnam during the Vietnam era, as 
required by law.  

As noted, the Veteran testified that he was exposed to the 
herbicide Agent Orange between December 1968 and May 1970, 
when he flew in and out of Vietnam on seven occasions and 
always stayed overnight.  The Veteran also testified that he 
loaded aircraft with barrels of the herbicide Agent Orange 
and cleaned spills when the barrels ruptured.  However, the 
service department did not verify any such information.  
Instead, the service department has verified that the Veteran 
did not have any service in the Republic of Vietnam, and that 
there is no record of the Veteran being exposed to herbicides 
during his active military service.  The Board notes the RO 
attempted to verify the Veteran's report of Vietnam service 
and herbicide exposure twice and the service department 
verified this information both times.  See Response to 
Request for Information dated March 2005 and April 2006.  

In addition, the Veteran has not provided any additional 
information or evidence which would warrant additional 
evidentiary development in this regard.  The Board has noted 
the Veteran's report of Vietnam service and herbicide 
exposure; however, the Board finds the information provided 
by the service department more probative.  

In sum, the competent and credible evidence of record is 
against a finding that the Veteran had any service in the 
Republic of Vietnam and that there is no record of his 
exposure to herbicides.  Therefore, service connection is not 
warranted on a presumptive basis under 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6).  

The Board has considered whether the Veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
However, the Veteran's service treatment records are negative 
for any complaints, treatment, or findings related to 
diabetes mellitus.  In addition, the first time the Veteran 
is shown to have diabetes mellitus after service was in June 
2003, which is more than 30 years after he was separated from 
active service.  Therefore, service connection is not 
warranted on a presumptive basis under 38 U.S.C.A. § 1112 and 
38 C.F.R. § 3.307(a)(3).

Moreover, there is no competent medical evidence of record 
that relates the Veteran's diabetes mellitus with his 
military service.  The only evidence that relates the 
Veteran's diabetes mellitus to his military service consists 
of the Veteran's own statements.  The Board does not doubt 
that the Veteran sincerely believes his diabetes mellitus is 
related to exposure to herbicides; however, without 
affirmative evidence of in-service exposure or competent 
evidence on which such exposure may be presumed, the 
Veteran's claim must be denied.  In addition to his lack of 
Vietnam service, there is no indication that the Veteran has 
the requisite knowledge of medical principles which would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the Board finds the Veteran did not have service 
in the Republic of Vietnam and there is no record of his 
exposure to herbicides during active military service.  In 
addition, the Veteran did not manifest diabetes mellitus 
during his first post-service year, and there is no competent 
medical evidence of record relating the Veteran's diabetes 
mellitus to his military service.  Therefore, based upon the 
reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is 
against the Veteran's claim for service connection for 
diabetes mellitus, claimed as due to herbicide exposure, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Secondary Service Connection

In general, service connection may be granted if the evidence 
establishes that the Veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Veteran is seeking entitlement to service connection for 
heart problems, hypertension, circulations problems affecting 
the right side and legs, and erectile dysfunction, and eye 
problems, all secondary to diabetes mellitus.  Due to the 
similar disposition of the issues, the Board will address 
them in a common discussion.  

Review of the evidence shows the Veteran has been diagnosed 
with coronary artery disease, hypertension, and erectile 
dysfunction.  The Veteran has also been shown to have pedal 
edema, glaucoma, presbyopia, and chalazia.  See VA outpatient 
treatment records dated January 1999 to April 2006.  However, 
the Veteran's secondary service connection claims are 
premised upon establishing entitlement to service connection 
for diabetes mellitus.  In light of the Board's decision 
herein denying service connection for diabetes mellitus, 
entitlement to service connection for his claimed 
disabilities, as secondary to diabetes mellitus, is not 
warranted.  

Secondary service connection is warranted for disabilities 
that are aggravated by, proximately due to, or the result of 
a service-connected disability.  See 38 C.F.R. § 3.303(a) 
(2008).  As noted, service connection has not been 
established for diabetes mellitus and there is no evidence of 
record which suggests that the Veteran's claimed disabilities 
are related to any other disability that was incurred in or 
aggravated by his active military service.  Therefore, 
service connection for heart problems, hypertension, 
circulation problems, erectile dysfunction, and eye problems, 
claimed as secondary to diabetes mellitus, is denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2008).  

The Board has considered whether service connection may be 
granted under the general legal provisions pertaining to 
direct service connection.  However, the service treatment 
records, including the May 1970 separation examination 
report, are negative for any complaints, treatment, or 
findings related to the claimed disabilities.  

As to the Veteran's heart problems and hypertension, the 
Board notes the Veteran's blood pressure reading was 126/86 
at his separation examination in May 1970 and no diagnosis of 
hypertension was made.  Although he reported a history of 
high or low blood pressure at that time, this was further 
explained as an episode of low blood pressure in 1954.  The 
initial diagnosis of the Veteran's hypertension is not 
included in the record; however, when the Veteran sought to 
establish treatment with VA in January 1999, he reported a 
history of hypertension since 1976, six years after he was 
separated from service.  The evidence does not show the 
Veteran manifested cardiovascular disease, to include 
hypertension, during his first post-service year.  Therefore, 
service connection is not warranted on a presumptive basis 
under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.307(a)(3).

Despite the proximity between the Veteran's military service 
and his reported diagnosis of hypertension in 1976, the Board 
notes there is no competent medical evidence of record which 
relates the Veteran's hypertension to service.  In fact, 
there is no competent medical evidence of record which 
relates any of the Veteran's claimed disabilities to his 
military service.  Therefore, service connection for the 
claimed disabilities is not warranted on a direct basis.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for heart problems, 
hypertension, circulations problems affecting the right side 
and legs, and erectile dysfunction, and eye problems, all 
claimed as secondary to diabetes mellitus.  Entitlement to 
service connection for diabetes mellitus has not been granted 
and there is no evidence of record which suggests the claimed 
disabilities are otherwise due to any disability for which 
service connection has been established.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure, is denied.  

Entitlement to service connection for heart problems and 
hypertension, claimed as secondary to diabetes mellitus, is 
denied.  

Entitlement to service connection for circulation problems 
affecting the right side and legs, claimed as secondary to 
diabetes mellitus, is denied.  

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to diabetes mellitus, is denied.  

Entitlement to service connection for eye problems, claimed 
as secondary to diabetes mellitus, is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


